DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 12-13, and 16 are rejected under 35 U.S.C. 103 as unpatentable over Horiuchi et al. (US 2013/0076184), as cited in the IDS dated 8/30/2019, hereinafter “Horiuchi.”
Regarding claim 1, Horiuchi teaches a rare earth-cobalt permanent magnet with a composition comprising RpFeqMrCusCo100-p-q-r-s (R: rare earth element including Sm, M: at least one element from Zr, Ti, and Hf, 10≤p≤13.5 atomic %, 28≤q≤40 atomic %, 0.88≤r≤7.2 atomic %, 4≤s≤13.5 atomic %) (Abstract, [0014]-[0015]), which overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness 11.43Fe30.11Zr1.86Cu4.87Co51.73, which converts to approximately 24.81 mass% Sm, 4.47% mass% Cu, 24.27 mass% Fe, 2.45 mass% Zr, and 44.01 mass% Co, which falls within the instantly claimed composition ranges. Horiuchi does not explicitly teach that its rare earth-cobalt permanent magnet contains inevitable impurities. However, one of ordinary skill in the art would recognize that some amount of impurities are inevitable in alloys. Therefore, one of ordinary skill in the art would expect the rare earth-cobalt permanent magnet of Horiuchi to contain inevitable impurities.
Horiuchi teaches that the rare earth-cobalt permanent magnet has a metal structure comprising a main phase including a plurality of crystal grains and a grain boundary (see Fig. 1-2), wherein a content of Cu in the grain boundary is 1.2 times or more than a content of Cu in the crystal grains ([0035], claim 4), and wherein the grain boundary may have a Cu-M (Cu-Zr) rich phase (i.e., wherein a content of Zr in the grain boundary is higher than a content of Zr in the crystal grains) ([0029], [0032]). Horiuchi appears to depict in Fig. 2 that the grain boundary has a continuously extending shape. Note that the grain boundaries depicted in Fig. 2 appear continuous and not broken up, which reads on the grain boundary having a continuously extending shape, as instantly claimed.
Horiuchi teaches wherein the Zr content may be 0.88-7.2 atomic% (Abstract), and further teaches wherein the grain boundary may have a Cu-M (Cu-Zr) rich phase ([0029], [0032]), which would appear to overlap with the instantly claimed range of wherein the grain boundary contains 6-20 mass% Zr. For example, when the magnet of Horiuchi contains 7.2 atomic% in the overall magnet, one of ordinary skill in the art would expect the Zr content in the grain boundary to be higher than the Zr content of the overall magnet, which would overlap with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
prima facie case of obviousness exists. See MPEP §2144.05. For example, Example 1 in Table 1 of Horiuchi teaches a magnet composition, in atomic%, of Sm11.43Fe30.11Zr1.86Cu4.87Co51.73, which converts to approximately 24.81 mass% Sm, 4.47% mass% Cu, 24.27 mass% Fe, 2.45 mass% Zr, and 44.01 mass% Co. In this example, as the Cu content in the overall magnet is 4.47 mass% Cu, and as Horuichi teaches that the content of Cu in the grain boundary is 1.2 times or more than a content of Cu in the crystal grains ([0035], claim 4), one of ordinary skill in the art would expect the Cu content in the grain boundary to be larger than 4.47 mass% in the grain boundary, which would overlap with the instantly claimed range.
Regarding claims 3 and 12, note that the limitations “when a specified applied magnetic field is applied in a demagnetizing field and the applied magnetic field is gradually increased, a magnetic wall comes into existence in a boundary between the plurality of crystal grains” and “when the applied magnetic field continues to be gradually increased and the applied magnetic field exceeds a critical magnetic field, the magnetic wall propagates into the crystal grain, and the critical magnetic field is equal to or more than 480 kA/m” are conditional statements (similar to if-then statements, e.g., if a specified magnetic field is applied, the instantly claimed properties would result). In other words, the contingent limitations recited in claims 3 and 12 do not positively require the permanent magnet to have the properties as claimed (i.e., a magnetic wall comes into existence in a boundary between the plurality of crystal grains, the magnetic wall propagates into the crystal grain, and the critical magnetic field is equal to or more than 480 kA/m). See MPEP 2111.04. 

Regarding claims 4 and 13, Horiuchi teaches a coercive force (i.e., inherent coercive force) of 500 kA/m or more ([0058]), which overlaps with the instantly claimed range of equal to or more than 1600 kA/m. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, Example 6 of Horiuchi has a coercive force (i.e., inherent coercive force) of 1750 kA/m (Table 2).
Regarding claims 7 and 16, Horiuchi teaches a density of 8.2g/cm3 or more ([0044]), which overlaps with the instantly claimed range of equal to or more than 8.25 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Horiuchi is silent as to the maximum energy product. However, the rare earth-cobalt permanent magnet of Horiuchi reads on the rare earth-cobalt permanent magnets recited in claims 1-2 (Abstract, [0014]-[0015], [0029], [0032], [0035, Fig. 1-2, claim 4), as discussed above regarding claims 1-2. Furthermore, Horiuchi teaches an overlapping inherent coercive force ([0058]), as discussed above regarding claim 4, an overlapping density ([0044]), as discussed above, and residual magnetization (Br) of 1.17-1.23 T (see examples in Table 2), which are similar to the Br values of the examples in Tables 2-4 of the instant specification, which range from 1.12-1.20. 
Thus, as the rare earth-cobalt permanent magnet of Horiuchi is of an overlapping composition and microstructure (Abstract, [0014]-[0015], [0029], [0032], [0035, Fig. 1-2, claim 4), overlapping density 3 would have naturally flowed from the teachings of Horiuchi.
Claim 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2013/0076184) as applied to claims 1-4, 7, 12-13, and 16  above, and further in view of Iwasaki et al. (US 2005/0173025), hereinafter “Iwasaki.”
Regarding claims 5-6 and 14-15, Horiuchi renders obvious the rare earth-cobalt permanent magnet of claims 1-2, and discussed above. However, Horiuchi is does not explicitly teach wherein among inevitable impurities, C is restricted to 200 to 1000 ppm, as recited in claims 5 and 14, and wherein among inevitable impurities, O is restricted to 1000 to 5000 ppm.
However, in the same field of endeavor, Iwasaki teaches that it is desirable to reduce impurity elements such as oxygen and carbon to the minimum in order to prevent the impairment of magnetic properties in a rare earth sintered magnet containing Co ([0028], [0030]). In particular, Iwasaki teaches that an oxygen content of 5000 ppm or less, or more preferably 3000 ppm or less would be desirable to prevent the impairment of magnetic properties ([0030]). Note that Horiuchi teaches a rare earth sintered magnet containing Co (Abstact, [0029]) and desires performance, especially coercive force (i.e., magnetic properties) ([0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have limited the impurity oxygen content in the magnet of Horiuchi to 5000 ppm or less, or 3000 ppm or less, in order to prevent the impairment of magnetic properties, as taught by Iwasaki ([0030]). Note that an impurity oxygen content of 5000 ppm or less or 3000 ppm or less overlaps with the instantly claimed range of 1000-5000 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Further, Iwasaki teaches that the impurity content of O is a result effective variable wherein when the oxygen content is 
In addition, it would have been obvious to one of ordinary skill in the art to limit the impurity C content in the magnet of Horiuchi to the minimum, as taught by Iwasaki ([0030]), in order to prevent the impairment of magnetic properties. Horiuchi modified by Iwasaki is silent as to an acceptable amount of carbon in order to prevent the impairment of magnetic properties. However, it would have been obvious to one of ordinary skill in the art to determine a suitable impurity content of C necessary to prevent impairment of magnetic properties. Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a carbon content that is the same or overlapping the instantly claimed range of 200 to 1000 ppm. Furthermore, note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II). 
	Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
Regarding the previous rejections under 35 U.S.C 103, Applicant notes that Horiuchi discloses 0.88 -7.2 atomic% Zr in the entire magnet. Applicant argues that as the magnet of Horiuchi contains at least three phases which may contain Zr, the amount of Zr in the grain phase would have to be below 7.2 atomic%. Applicant further argues that the claimed range of 6-20 mass% Zr in the grain boundary phase is critical for the reverse magnetic domain, citing Example 30 and Comparative Example 27, as 
In response, Examiner notes that teaches that the grain boundary may have a Cu-M (Cu-Zr) rich phase ([0029], [0032]) (i.e., wherein a content of Zr in the grain boundary is higher than a content of Zr in the crystal grains). Therefore, when the magnet of Horiuchi contains 7.2 atomic% in the overall magnet, one of ordinary skill in the art would expect the Zr content in the grain boundary to be higher than the Zr content of the overall magnet, which would overlap with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. It would appear that Applicant is arguing that when the overall magnet of Horiuchi contains 7.2 atomic% Zr, the % Zr of each phase must add up to 7.2 atomic% (e.g., 2 atomic% Zr in a first phase, 2 atomic% Zr in a second phase, and 3.2 atomic% Zr in a third phase, 2% + 2% + 3.2% = 7.2%). However, percentages are not additive in this manner. For example, if all three phases have 7.2 atomic% Zr, the overall magnet will have 7.2 atomic% Zr and not 21.6 atomic% Zr (7.2% x 3 = 21.6%).
Examiner notes that the cited paragraphs and examples do not provide sufficient evidence to demonstrate criticality of process steps. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736